Title: From George Washington to Tench Tilghman, 14 September 1785
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 14th Sepr 1785

Mr Rawlins brought me your letter of the 31st Ulto, and I thank you for sending him. He is to furnish me with a design for my Room, and an estimate of the cost; after which I shall be better able to make an estimate of his conscience.
When Mr O’Donnell has determined on his plan, I shall expect to hear from you.
Enclosed is the Packet mentioned in my last for Mr Smith of Carlisle, wch I pray you to send by a safe, rather than the first opportunity which may offer to that place. With great truth I am—Dear Sir Yr Affecte Hble Servt

Go: Washington


P.S. Since writing the above, Mr W. Fitzhugh of your state, has informed Mrs W. that there is, or was, very fine and pritty Dimety Muslin selling on board the India ship at half a dollar pr yard—If this is yet the case, she desires me to tell you, that she should be much obliged to you for getting her two or three pieces.

